Filed 2/1/22 Lee v. Starwood Retail Partners CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 DAVID LEE,                                                           B308224

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. BC641558)
           v.

 STARWOOD RETAIL PARTNERS,
 LLC, et al.,

           Defendants and Respondents.




      APPEAL from judgments of the Superior Court of Los
Angeles County, Gloria White-Brown, Judge. Affirmed in part
and dismissed in part.
      First Law Group and Eric A. Forstrom for Plaintiff and
Appellant.
      Wilson Elser Moskowitz Edelman & Dicker, Steven R.
Parminter and Ashan K. Peiris for Defendants and Respondents
Plaza West Covina, LP, Starwood Retail Partners, LLC, and
Starwood Retail Property Management, LLC.
     Chiao & Wu and Sohaila Sagheb for Defendant and
Respondent Professional Security Consultants.
                    _______________________

       Plaintiff David Lee fell and injured his left arm while
testing a hoverboard at a mobile kiosk space located within the
Plaza West Covina mall. In addition to the kiosk owner
(Kimberly Galicia dba Skyglider), Lee filed suit against mall
owners and managers Plaza West Covina, LP, Starwood Retail
Partners, LLC, and Starwood Retail Property Management, LLC
(Starwood) and the mall security company, Professional Security
Consultants (Professional Security) for general negligence and
premises liability.
       Following a motion hearing, the trial court entered
summary judgment in favor of Starwood and Professional
Security, concluding that Lee had not raised a disputed issue of
material fact that either party breached a duty to Lee or had
actual or constructive knowledge that Skyglider’s hoverboard
operation created a dangerous condition. On appeal, Lee faults
these rulings. During the pendency of this appeal, however, Lee
requested a dismissal as to Professional Security. We grant this
request, dismiss the appeal as to Professional Security, and
proceed as to Starwood.
       The duty to take protective measures requires balancing
the foreseeability of harm against the burden and utility of any
proposed measures. Because an owner or operator of a premises
is not the insurer of a visitor’s personal safety, actual or
constructive knowledge of a dangerous condition is required to
impose liability. Constructive knowledge requires that the




                               2
dangerous condition was present for a sufficient period of time
that a reasonably prudent person would have discovered it.
       Under the contract between Skyglider and Starwood,
customers were supposed to test the hoverboards on two
preapproved carpeted areas within the kiosk space. Lee’s injury
occurred outside of these approved areas. Moreover, at the time
Lee fell off the hoverboard, Skyglider had been open for business
for less than eight total hours. Unsurprisingly, in that short
span of time there had been no previously reported incidents or
injuries.
       Lee’s evidence that Starwood previously had “issues” with
people riding their own hoverboards at the mall is too vague to
create a material dispute as to whether Skyglider’s kiosk
operations created a foreseeable risk of harm or dangerous
condition. Lee also cannot use admissions that were deemed by
the trial court to be admitted, based upon Galicia’s failure to
respond, against Starwood. It is well recognized that admissions
are established and binding only as to the responding party.
       In short, none of the proffered evidence creates a dispute of
material fact with respect to a breach of duty or the foreseeability
of harm of an alleged dangerous condition. Accordingly, we
affirm the judgment in favor of Starwood.
                        BACKGROUND
A.    Factual Summary
      On October 3, 2015, Starwood owned and operated the
Plaza West Covina mall, which included approximately 175
stores as well as several permanent and temporary kiosks.
Generally, kiosks were prohibited from selling or displaying
goods beyond a two-foot perimeter or beyond arm’s-length of the
kiosk. Additionally, under the mall’s code of conduct,




                                 3
skateboarding, rollerblading, and “horseplay” were not permitted
in the common areas of the mall.
       Starwood contracted with Professional Security to provide
security services at the mall. In October 2015, five to six
Professional Security guards patrolled the mall per shift. Their
duties included enforcing property rules, regulations, and the
code of conduct, and reporting infractions and hazards, including
slip and fall hazards, to mall management. In October 2015,
Professional Security was aware that mall patrons sometimes
would ride their own hoverboards on the premises.
       Starwood management also regularly patrolled the mall to
prevent, inter alia, violations of the code of conduct and the two-
foot rule.
       On September 4, 2015, Galicia entered into a “license
agreement” for a temporary, mobile kiosk space at the mall,
known as a retail merchandising unit, for her Skyglider business.
Under the agreement, Galicia was provided with “approximately
54 square feet,” including two six feet by three feet “pre-
approved” carpeted areas where “[e]mployees may demonstrate
and customers may test the [two-wheel self-balancing] scooters.”
Mall management advised Professional Security that Skyglider
customers were permitted to try the hoverboards on these
carpeted areas. The agreement did not permit customers to ride
hoverboards anywhere other than the carpeted areas.
       Under the agreement, Skyglider was permitted to start
business operations as early as September 24, 2015. In the trial
court, however, no party disputed that Skyglider first opened for
business on October 3, 2015, and that the incident occurred no
more than seven to eight hours after Skyglider opened.




                                 4
     On October 3, 2015, at approximately 5:20 p.m., Lee
approached the Skyglider kiosk and decided to ride a hoverboard.
The Skyglider employee held one or both of his hands for
approximately 20 seconds. After she let go, Lee expressed that he
wanted to dismount. She instructed him to “hop off,” and as he
tried to do so, he fell backwards onto tile1 and injured his left
forearm.
       Professional Security responded to the incident and
prepared an incident report. Professional Security observed
there were no liquids or other obstacles on the ground that
related to Lee’s fall.
       Pursuant to custom and practice, if Professional Security
had observed a licensee violate the mall rules or engaged in
prohibited behavior, it likely would have reported the infraction
to mall management and generated documentation reflecting the
infraction. There are no documents suggesting Professional
Security made any report relating to Skyglider, or that mall
management advised Professional Security that Skyglider failed
to comport with the restrictions as to where the hoverboards
could be ridden. Professional Security’s “patrol logs” for
October 3, 2015, which include notations concerning a number of
incidents at the mall, do not indicate any issue with Skyglider
until Lee’s fall.




      1Lee testified at deposition that he fell on the tile, and
photographs in the record show him riding the hoverboard
beyond the carpeted area.




                                  5
B.    Procedural History
      On December 5, 2016, Lee filed a complaint against
Galicia2 and Plaza West Covina for negligence and premises
liability. In 2018, Lee filed amendments to his complaint to
name the remaining Starwood defendants and Professional
Security as defendants.3
      Professional Security and Starwood filed motions for
summary judgment relating to Lee’s complaint. In granting
Starwood’s motion, the trial court reasoned that Lee failed to
create a triable issue of material fact that Starwood had actual or
constructive knowledge of a dangerous condition on the property
or any knowledge that Skyglider had violated its license
agreement restrictions that the hoverboards be operated only on
the preapproved carpeted areas. The trial court also observed
that the public riding hoverboards in the mall did “not have
relevance to the incident that occurred at the kiosk.” On
August 6, 2020, the trial court dismissed Starwood from Lee’s
complaint with prejudice and entered judgment in its favor as to
Lee’s complaint.
      The trial court also granted Professional Security’s motion
for summary judgment. On August 20, 2020, the trial court



      2 Although Galicia, dba Skyglider, has not filed an answer
to the complaint or Starwood’s cross-complaint, neither Lee nor
Starwood has sought to have the trial court enter default against
her.
      3On February 8, 2017, Plaza West Covina filed a cross-
complaint against Galicia. In December 2019, Starwood filed a
second amended cross complaint, in which it named Professional
Security as a cross-defendant.




                                 6
dismissed Professional Security from Lee’s complaint with
prejudice and entered judgment in its favor as to Lee’s complaint.
      Lee timely filed this appeal. As previously noted, while the
appeal was pending, Lee requested dismissal of the appeal as to
Professional Security. Accordingly, we dismiss Professional
Security from the appeal, and proceed as to Starwood, only.
                          DISCUSSION
A.    Standard of Review
      “The purpose of the law of summary judgment is to provide
courts with a mechanism to cut through the parties’ pleadings in
order to determine whether, despite their allegations, trial is in
fact necessary to resolve their dispute.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 843.) “[T]he party moving for
summary judgment bears the burden of persuasion that there is
no triable issue of material fact and that he is entitled to
judgment as a matter of law.” (Id. at p. 850, fn. omitted.) A
defendant can meet this burden by “present[ing] evidence which,
if uncontradicted, would constitute a preponderance of evidence
that an essential element of the plaintiff ’s case cannot be
established.” (Kids’ Universe v. In2Labs (2002) 95 Cal.App.4th
870, 879.) “Once the [defendant] has met that burden, the
burden shifts to the [plaintiff] to show that a triable issue of one
or more material facts exists as to the cause of action.” (Code
Civ. Proc., § 437c, subd. (p)(1) & (2); see Aguilar v. Atlantic
Richfield Co., supra, at p. 850.) A triable issue of material fact
exists when “the evidence would allow a reasonable trier of fact to
find the underlying fact in favor of the party opposing the motion
in accordance with the applicable standard of proof.” (Aguilar,
supra, at p. 850, fn. omitted; see Webster v. Claremont Yoga
(2018) 26 Cal.App.5th 284, 287-288.)




                                 7
      “We review an order granting summary judgment de novo,
‘considering all the evidence set forth in the moving and
opposition papers except that to which objections have been made
and sustained.’ [Citation.]” (Sakai v. Massco Investments, LLC
(2018) 20 Cal.App.5th 1178, 1183.) “ ‘In performing our de novo
review, we must view the evidence in a light favorable to [the]
plaintiff as the losing party [citation], liberally construing [his or]
her evidentiary submission while strictly scrutinizing [the]
defendants’ own showing, and resolving any evidentiary doubts
or ambiguities in [the] plaintiff ’s favor.’ [Citation.]” (Ibid; see
Webster v. Claremont Yoga, supra, 26 Cal.App.5th at p. 288.)4




      4 Starwood argues we should dismiss the appeal because
Lee did not include the reporter’s transcript of the proceedings in
the appellate appendix. Although the better practice would have
been to include the summary judgment hearing transcripts, the
absence of them does not render the record inadequate. (See Cal.
Rules of Court, rule 8.120(b) [“If an appellant intends to raise any
issue that requires consideration of the oral proceedings in the
superior court, the record on appeal must include a record of
these oral proceedings” (italics added)].) Courts decide summary
judgment motions based on evidence contained in the written
record, not live testimony. Further, the trial court’s reasoning is
sufficiently stated in the two several-page rulings on defendants’
motions. (Schein v. Holbrook (1952) 111 Cal.App.2d Supp. 972,
973 [“There are many points which can be made on appeal
without consideration of the oral proceedings[; Cal. Rules of
Court, rule 8.120] does not foreclose their consideration without a
reporter’s transcript”].) Thus, we will consider the appeal on the
merits.




                                  8
B.    Lee Has Not Demonstrated a Dispute of Material
      Fact
      “The elements of a negligence cause of action are the
existence of a legal duty of care, breach of that duty, and
proximate cause resulting in injury. [Citation.] The elements of
a cause of action for premises liability are the same as those for
negligence: duty, breach, causation, and damages.” (Castellon v.
U.S. Bancorp (2013) 220 Cal.App.4th 994, 998; see Annocki v.
Peterson Enterprises, LLC (2014) 232 Cal.App.4th 32, 37 [“Those
who own, possess, or control property generally have a duty to
exercise ordinary care in managing the property in order to avoid
exposing others to an unreasonable risk of harm”].)
      “[F]oreseeability is a ‘crucial factor’ in determining the
existence and scope of a legal duty.” 5 (Delgado v. Trax Bar &
Grill, supra, 36 Cal.4th at p. 237, citing Ann M. v. Pacific Plaza
Shopping Center (1993) 6 Cal.4th 666, 676, disapproved on other
grounds in Reid v. Google, Inc. (2010) 50 Cal.4th 512, 527, fn. 5.)
“As our Supreme Court explained in Ann M. v. Pacific Plaza
Shopping Center[, supra, at p.] 679, the duty to take particular
security measures is determined by ‘a balancing of
“foreseeability” of the [wrongful] acts against the
“burdensomeness, vagueness, and efficacy” of the proposed



      5“The existence and scope of a duty are questions of law for
the court’s determination, and foreseeability is a critical factor in
the analysis. When foreseeability is analyzed to determine the
existence or scope of a duty, foreseeability is also a question of
law.” (Ericson v. Federal Express Corp. (2008) 162 Cal.App.4th
1291, 1300, citing Delgado v. Trax Bar & Grill (2005) 36 Cal.4th
224, 237.)




                                  9
security measures.’ ” (Roe v. McDonald’s Corp. (2005) 129 4
Cal.App.4th 1107, 1119.)
       Additionally, “[b]ecause the owner is not the insurer of the
visitor’s personal safety [citation], the owner’s actual or
constructive knowledge of the dangerous condition is a key to
establishing its liability. Although the owner’s lack of knowledge
is not a defense, ‘[t]o impose liability for injuries suffered by an
invitee due to [a] defective condition of the premises, the owner or
occupier “must have either actual or constructive knowledge of
the dangerous condition or have been able by the exercise of
ordinary care to discover the condition, which if known to him, he
should realize as involving an unreasonable risk to invitees on
his premises. . . .” ’ [Citation.]” (Ortega v. Kmart Corp. (2001) 26
Cal.4th 1200, 1206.)
       Lee claims Starwood had a duty to patrol the mall, identify
and correct hazards and infractions, and “[a]t the very least, . . .
should have more closely monitored Sky[g]lider’s [kiosk], posted
warning signs advising mall patrons of the ‘hoverboarding’
activity, and promptly issued citations whenever the ‘arm’s
length’ rule was violated.” He contends that by failing to do so
and not enforcing the mall’s no-skating rule against Skyglider,
Starwood created a dangerous condition and unreasonable risk of
injury.
       Starwood did not have a duty to provide additional or
heightened safety or security measures relating to Skyglider
because Lee’s accident was not reasonably foreseeable to
Starwood nor was it on notice of a dangerous condition created by
Skyglider’s business. Starwood contractually required Skyglider
to limit the operation of its hoverboards to the carpeted areas




                                10
adjacent to the kiosk.6 There is nothing in the record to suggest
that defendants should have reasonably inferred that Skyglider
would breach this term.7 At the time of Lee’s accident, Skyglider
had been open for approximately seven hours. There is no
evidence that, in that short span of time, any other Skyglider
customer rode a hoverboard outside the carpeted area or that
there were even any Skyglider customers other than Lee and his
daughter. Thus, Lee has failed to demonstrate that Starwood
had an opportunity to become aware of Skyglider’s purported
failure to adhere to its license agreement terms. Nor is there
evidence that Starwood, independently or though its security
service, Professional Security, failed to perform its customary
patrolling of the mall that day.



      6 During oral argument, Lee suggested that Starwood
should not have permitted Skyglider to operate as a kiosk shop at
all, observing that the preapproved carpeted area was not large
enough to permit customers to test the hoverboards. Because Lee
did not submit evidence on this issue or develop this argument in
the trial court (or before this court), we do not address it in our
opinion.
      7 “ ‘ “The general rule is that every person has a right to
presume that every other person will perform his duty and obey
the law, and in the absence of reasonable ground to think
otherwise it is not negligence to assume that he is not exposed to
danger which comes to him only from violation of law or duty by
such other person.” ’ ” (Bogner v. Eubanks (1955) 137 Cal.App.2d
181, 184.) “ ‘However, an exception should be noted: The rights
just defined do not exist when it is reasonably apparent to one, or
in the exercise of ordinary care would be apparent to him, that
another is not going to perform his duty.’ ” (Id. at pp. 185-186.)




                                11
       Lee maintains that the testimony of Professional Security’s
director of security to the effect that, prior to the date of the
incident, the mall was having “issues” with people riding
hoverboards on the property, creates a triable issue of material
fact as to Starwood’s knowledge of the alleged dangerous
condition. We do not agree. Such testimony is too vague to
create a relevant dispute material fact. For example, that mall
patrons brought their own hoverboards to the mall and rode them
without injury does not demonstrate foreseeable injury to
Skyglider’s patrons or demonstrate that Skyglider would permit
its own patrons to ride its hoverboards anywhere other than the
contractually-approved areas.
       Next, Lee argues certain requests for admissions
propounded on Galicia that the trial court deemed admitted
create a dispute of material fact. These requests include
admissions relating to Starwood’s alleged acts and omissions,
such as “[a]dmit [Starwood] failed to manage, maintain, and
operate the real property to avoid dangerous conditions.” Thus,
Lee seeks to employ these admissions to demonstrate Starwood’s
liability. He may not do so.
       Admissions are established and binding only as to the
responding party. (Code Civ. Proc., § 2033.410 [“(a) Any matter
admitted in response to a request for admission is conclusively
established against the party making the admission in the
pending action . . . . [¶] (b) Notwithstanding subdivision (a), any
admission made by a party under this section is binding only on
that party . . .”].)
       Lee also argues that the “commencement date” of
September 24, 2019, of Skyglider’s license agreement creates a
triable issue of material fact as to Starwood’s notice of the alleged




                                 12
dangerous condition. Not so. The contractual commencement
date is not evidence that Skyglider actually started providing the
hoverboards to the public before October 3, 2015—only that it
could have done so. Starwood presented evidence that Skyglider
actually started operations on October 3, 2015, and Lee has not
presented evidence to contradict this.8
     Accordingly, Lee has not demonstrated a genuine dispute of
material fact relating to his claims against Starwood.




      8 Professional Security filed its motion for summary
judgment on August 15, 2019. Lee filed his opposition, including
his response to Professional Security’s separate statement of
undisputed facts on January 2, 2020. In that response, Lee
indicated the fact that Skyglider started business operations on
October 3, 2015, was “undisputed.” On appeal, Lee contends that
his counsel could not access the physical file to point out the
September 24, 2015, commencement date because of the Covid-19
pandemic. However, the Governor did not issue stay at home
orders until March 19, 2020, two months after Lee failed to
dispute this fact. (See
https://www.gov.ca.gov/2020/03/19/governor-gavin-newsom-
issues-stay-at-home-order/ [as of Jan. 31, 2022]; Evid. Code,
§ 452, subd. (c).) In his response to Starwood’s separate
statement, Lee repeated that this fact was undisputed. Even if
Lee’s counsel had access to the license agreement, as we describe
in the body of the opinion, this evidence is unavailing.




                                13
                          DISPOSITION
      We affirm the trial court’s August 6, 2020, judgment
relating to Starwood.
      We dismiss Lee’s appeal as to Professional Security.
      Each party is to bear their own costs on appeal.
      NOT TO BE PUBLISHED



                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                14